          Case 2:20-bk-10264-ER                  Doc 111 Filed 04/06/20 Entered 04/06/20 14:50:28                                      Desc
                                                  Main Document     Page 1 of 5

 TIMOTHY J. YOO (SBN 155531)                                                     FOR COURT USE ONLY
 JULIET Y. OH (SBN 211414)
 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 10250 Constellation Boulevard, Suite 1700
 Los Angeles, California 90067
 Telephone: (310) 229-1234
 Facsimile: (310) 229-1244
 Email: tjy@lnbyb.com, jyo@lnbyb.com

 Attorneys for Admire Capital Lending, LLC and
 Belmont Two Investment Holdings, LLC


                                               UNITED STATES BANKRUPTCY COURT
                                                CENTRAL DISTRICT OF CALIFORNIA
                                                     LOS ANGELES DIVISION

 In re:                                                                          Lead Case No.: 2:20-bk-10264-ER

 450 S. WESTERN, LLC, a California limited                                       Chapter 11 Case
 liability company,

                          Debtor and Debtor in Possession.

                                                                                 NOTICE OF LODGMENT OF ORDER IN
                                                                                 BANKRUPTCY CASE RE:

                                                                                 STIPULATION BY AND AMONG DEBTOR, ADMIRE
                                                                                 CAPITAL LENDING, LLC, AND BELMONT TWO
                                                                                 INVESTMENT HOLDINGS, LLC TO EXTEND THE
                                                                                 TIME PERIOD WITHIN WHICH CIVIL ACTION MAY
                                                                                 BE REMOVED PURSUANT TO 28 U.S.C. § 1452
                                                                                 AND   FEDERAL    RULE   OF    BANKRUPTCY
                                                                                 PROCEDURE 9027




PLEASE TAKE NOTE that the order titled ORDER APPROVING STIPULATION BY AND AMONG DEBTOR, ADMIRE
CAPITAL LENDING, LLC, AND BELMONT TWO INVESTMENT HOLDINGS, LLC TO EXTEND THE TIME PERIOD
WITHIN WHICH CIVIL ACTION MAY BE REMOVED PURSUANT TO 28 U.S.C. § 1452 AND FEDERAL RULE OF
BANKRUPTCY PROCEDURE 9027 was lodged on April 6, 2020 and is attached. This order relates to the motion which
is docket number 110.




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
                                                                          Page 1
 December 2012
                                                                                              F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:20-bk-10264-ER    Doc 111 Filed 04/06/20 Entered 04/06/20 14:50:28           Desc
                          Main Document     Page 2 of 5


 1   TIMOTHY J. YOO (SBN 155531)
     JULIET Y. OH (SBN 211414)
 2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 3   10250 Constellation Boulevard, Suite 1700
     Los Angeles, California 90067
 4   Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
 5   Email: tjy@lnbyb.com, jyo@lnbyb.com
 6   Attorneys for Admire Capital Lending, LLC and
 7   Belmont Two Investment Holdings, LLC

 8
 9                          UNITED STATES BANKRUPTCY COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11
                                    LOS ANGELES DIVISION
12
13
     In re                                           Case No. 2:20-bk-10264-ER
14
     450 S. WESTERN, LLC, a California               Chapter 11
15
     limited liability company,
                                                     ORDER APPROVING STIPULATION
16                                                   BY AND AMONG DEBTOR, ADMIRE
                      Debtor and Debtor-in-
                      Possession                     CAPITAL LENDING, LLC, AND
17                                                   BELMONT TWO INVESTMENT
                                                     HOLDINGS, LLC TO EXTEND THE
18                                                   TIME PERIOD WITHIN WHICH
                                                     CIVIL ACTION MAY BE REMOVED
19                                                   PURSUANT TO 28 U.S.C. § 1452 AND
                                                     FEDERAL RULE OF BANKRUPTCY
20                                                   PROCEDURE 9027
21                                                   [No Hearing Required Unless Requested]
22
23
24
25
26
27
28


                                               -1-
Case 2:20-bk-10264-ER       Doc 111 Filed 04/06/20 Entered 04/06/20 14:50:28                 Desc
                             Main Document     Page 3 of 5


 1          The Court, having considered that certain “Stipulation By And Among Debtor, Admire
 2   Capital Lending, LLC, And Belmont Two Investment Holdings, LLC To Extend The Time Period
 3   Within Which Civil Action May Be Removed Pursuant To 28 U.S.C. § 1452 And Federal Rule Of
 4   Bankruptcy Procedure 9027” [Doc. No. 110] (the “Stipulation”) entered into by and among 450
 5   S. Western, LLC, the debtor and debtor-in-possession in the above-captioned Chapter 11
 6   bankruptcy case (the “Debtor”), Admire Capital Lending, LLC, and Belmont Two Investment
 7   Holdings, LLC, and good cause appearing therefor,
 8          IT IS HEREBY ORDERED AS FOLLOWS:
 9          1.      The Stipulation is approved in its entirety.
10          2.      The deadline for removing that certain action pending before the Los Angeles
11   Superior Court titled Admire Capital Lending, LLC, et al. v. 450 S. Western, LLC and bearing the
12   case number BC664871 (the “State Court Action”) to this Court, pursuant to 28 U.S.C. § 1452
13   and Rule 9027 of the Federal Rules of Bankruptcy Procedure, is extended through the later of (a)
14   July 8, 2020, (b) thirty (30) days after the entry of an order terminating the automatic stay with
15   respect to the State Court Action, or (c) thirty (30) days after a trustee qualifies in the Debtor’s
16   Chapter 11 case but not later than 180 days after the order for relief, without prejudice to the right
17   of any of the parties to seek further extensions of such deadline.
18          IT IS SO ORDERED.
19                                                   ###
20
21
22
23
24
25
26
27
28


                                                    -2-
Case 2:20-bk-10264-ER                Doc 111 Filed 04/06/20 Entered 04/06/20 14:50:28                                       Desc
                                      Main Document     Page 4 of 5

  1
                                    PROOF OF SERVICE OF DOCUMENT
  2
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  3   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

      A true and correct copy of the foregoing document entitled NOTICE OF LODGMENT OF STIPULATION
  4   BY AND AMONG DEBTOR, ADMIRE CAPITAL LENDING, LLC, AND BELMONT TWO INVESTMENT
      HOLDINGS, LLC TO EXTEND THE TIME PERIOD WITHIN WHICH CIVIL ACTION MAY BE
  5   REMOVED PURSUANT TO 28 U.S.C. § 1452 AND FEDERAL RULE OF BANKRUPTCY
      PROCEDURE 9027 will be served or was served (a) on the judge in chambers in the form and manner
  6   required by LBR 5005-2(d); and (b) in the manner stated below:

  7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  8   hyperlink to the document. On April 6, 2020, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
  9   receive NEF transmission at the email addresses stated below:

 10       •     M Douglas Flahaut flahaut.douglas@arentfox.com
          •     Jeffrey T Gwynn jgwynn@vervelaw.com
 11       •     Mark S Horoupian mhoroupian@sulmeyerlaw.com,
                dwalker@sulmeyerlaw.com;mhoroupian@ecf.inforuptcy.com
 12       •     Christian T Kim ckim@dumas-law.com, ckim@ecf.inforuptcy.com
          •     Richard J Laski (TR) rlaski@wilshirellc.com
 13       •     John P Lee jlee@kspllaw.com, admin@kspllaw.com
          •     Won Lee dlee@metallawgroup.com
 14       •     David W. Meadows david@davidwmeadowslaw.com
          •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
 15       •     Aram Ordubegian ordubegian.aram@arentfox.com
          •     Sagar Parikh SP@BeverlyHillsLawCorp.com
 16       •     Dean G Rallis drallis@afrct.com,
                msinclair@afrct.com;AFRCTECF@afrct.com;mpham@afrct.com;drallis@ecf.courtdrive.co
 17             m
          •     Victor A Sahn vsahn@sulmeyerlaw.com,
 18             pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;c
                blair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.i
 19             nforuptcy.com
          •     Lovee D Sarenas lovee.sarenas@lewisbrisbois.com
 20       •     United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
          •     Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
 21       •     Hatty K Yip hatty.yip@usdoj.gov
          •     Timothy J Yoo tjy@lnbyb.com
 22
 23   2. SERVED BY UNITED STATES MAIL: On April 6, 2020, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
 24   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
      addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 25   completed no later than 24 hours after the document is filed.

 26   None.

 27                                                                           Service information continued on attached page

 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-10264-ER                Doc 111 Filed 04/06/20 Entered 04/06/20 14:50:28                                       Desc
                                      Main Document     Page 5 of 5

  1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
  2   on April 6, 2020, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
  3   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
  4
      None.
  5
  6   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
  7
       April 6, 2020                   Stephanie Reichert                                /s/ Stephanie Reichert
  8    Date                            Type Name                                         Signature

  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
